NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0472-17T1

ELIZABETH SOWELL-ZAK,

          Plaintiff-Appellant,

v.

GARY ZAK,

     Defendant-Respondent.
___________________________

                    Argued March 6, 2019 – Decided April 8, 2019

                    Before Judges Fuentes, Vernoia and Moynihan.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Monmouth County,
                    Docket No. FM-13-1164-09.

                    Elliot S. Solop argued the cause for appellant (Dwyer,
                    Bachman & Newman, LLC, attorneys; Elliot S. Solop,
                    on the briefs).

                    Ciro A. Spina argued the cause for respondent (Law
                    Offices of Jef Henninger, attorneys; Jef D. Henninger,
                    on the brief).

PER CURIAM
      Plaintiff Elizabeth Sowell-Zak appeals from an August 17, 2017 Family

Part order denying her motion for reconsideration of the court's April 13, 2017

order that, in pertinent part, terminated her ex-husband, defendant Gary Zak's,

alimony obligation, denied plaintiff's request for $5000 in counsel fees under

the parties' 2009 Property Settlement Agreement (PSA), and denied plaintiff's

claim for $19,898 plus interest for defendant's alleged failure to pay the

remainder of an amount due to plaintiff for her share of the agreed upon

equitable distribution of marital assets. We affirm.

                                          I.

      Married in 1982, the parties divorced in November 2009. The final

judgment of divorce incorporated the PSA, which included February 2009 and

October 2009 amendments.

      In pertinent part, the PSA required that defendant pay plaintiff $7600 per

month in alimony.      The PSA provided that defendant's alimony obligation

"terminate[d] only in the event of one of the following events: (a) the death of

either party; (b) the remarriage of [plaintiff]; (c) [plaintiff] entering into a Civil




                                                                              A-0472-17T1
                                          2
Union or Domestic Partnership." The PSA also required that defendant pay

plaintiff $5000 for her legal fees for the PSA's preparation.1

      Prior to the divorce, defendant had an interest in two companies, Global

Essence, Inc., and Global Essence UK, Ltd. (jointly Global Essence), that the

parties agreed to value at $1 million for equitable distribution purposes. Under

the PSA, defendant agreed to pay plaintiff $270,000 for her waiver of any claim

to defendant's interest in Global Essence. The sum was to be paid in monthly

installments, with a final "balloon payment" of $92,898 due by February 2014.

      In 2016, Global Essence terminated defendant's employment after

"significant   disagreements . . . between    [Global    Essence's   controlling

shareholder] and [defendant led] to tension in the company." Defendant, who

was sixty-five years old at the time, sued Global Essence and challenged the

validity of the termination. Defendant's counsel advised the litigation would

last for two to three years.

      In 2016, after his employment terminated, defendant filed a post-judgment

motion seeking a temporary suspension of his alimony and other support

obligations under the PSA, and a plenary hearing to determine if his alimony


1
   The PSA also obligates defendant to maintain numerous other types of
financial support, including child support and paying plaintiff's E-Z Pass bill,
that are not relevant to this appeal.
                                                                        A-0472-17T1
                                        3
"[should] be terminated or otherwise reduced due to . . . defendant's retirement

and/or loss of income." Defendant filed a case information statement showing

assets valued at $21,000.

      Plaintiff opposed the motion, but did not supply the court with a case

information statement. She also cross-moved for enforcement 2 of defendant's

obligation to pay the $5000 counsel fee under the PSA, and claimed defendant

owed a $19,898 balance plus interest on the balloon payment due for his buyout

of her share of his interest in Global Essence.

      The motion court heard oral argument on April 29, 2016, and in a detailed

order and written statement of reasons found the termination of defendant's

employment with Global Essence and reaching a "good faith" retirement age of

sixty-five constituted prima facie evidence of "changed circumstances"

sufficient to consider his request to modify or terminate his alimony obligation.

See Lepis v. Lepis, 83 N.J. 139, 146 (1980) (requiring a showing of "changed

circumstances" to modify or terminate an alimony obligation); see also N.J.S.A.

2A:34-23(j)(3).




2
  Plaintiff moved to enforce other provisions in the PSA. The court's disposition
of those portions of the motion is not challenged on appeal.
                                                                         A-0472-17T1
                                        4
      Based on the record presented at the time, the court also concluded it could

not determine whether termination or modification of defendant's alimony

obligation was appropriate because "[t]here [were] genuine and substantial

issues of material facts" relevant to its consideration of the statutory factors for

termination or modification of alimony under N.J.S.A. 2A:34-23(j)(3).            For

example,    the   motion    court   found    it   was   "unable    to   adequately

assess . . . [p]laintiff's ability to adequately save for retirement without

knowledge of Social Security income or Case Information Statements as

required by [N.J.S.A. 2A:34-23]," at least in part because plaintiff had not filed

a case information statement. In addition, the parties argued that the uncertainty

concerning defendant's litigation with Global Essence and the fact defendant

anticipated the litigation would last several years required a plenary hearing or

economic mediation. The parties agreed to engage in mediation to resolve their

outstanding disputes.

      The parties' mediation occurred in October 2016, but was not successful

on the issue of defendant's alimony obligation. However, several days after the

mediation concluded, defendant settled his litigation with Global Essence. The

company agreed to pay defendant one year's severance pay in the amount of

$350,000. Global Essence agreed to buy out defendant's ownership interest for


                                                                            A-0472-17T1
                                         5
a sum payable at the rate of $87,000 per year for ten years. Defendant began

receiving his severance pay in November 2017.

      The court scheduled a settlement conference, and the parties submitted

supplemental certifications asserting facts relevant to their outstanding claims.

The court heard oral argument on the date of the conference, and subsequently

entered an April 13, 2017 order and comprehensive statement of reasons

supporting its decision granting defendant's motion to terminate his alimony

obligation. The motion court found that, based on the record then before it, "a

plenary hearing [was] not necessary" because of "the presence of material

undisputed facts which did not exist at the time of the initial motion," including

defendant's settlement with Global Essence and his receipt of one year's

severance pay. The motion court explained that, had such information been

before it when the original application was made, it "would have affected [the

court's] decision at the time of original motion." The court noted that a plenary

hearing is required only where there is a genuine issue of material fact, and the

parties' initial and supplemental certifications revealed no disputes of fact

precluding a determination of defendant's motion to modify or terminate his

alimony obligation.




                                                                          A-0472-17T1
                                        6
      The motion court analyzed the record presented under N.J.S.A. 2A:34-

23(j)(3), which applies when "a retirement application is filed in cases in which

there is an existing final alimony [o]rder or enforceable written agreement

established prior to the effective date of [September 2014]." The statute lists

eight factors for courts to consider:

            (a) The age and health of the parties at the time of the
            application;

            (b) The obligor's field of employment and the generally
            accepted age of retirement for those in that field;

            (c) The age when the obligor becomes eligible for
            retirement at the obligor's place of employment,
            including mandatory retirement dates or the dates upon
            which continued employment would no longer increase
            retirement benefits;

            (d) The obligor's motives in retiring, including any
            pressures to retire applied by the obligor's employer or
            incentive plans offered by the obligor's employer;

            (e) The reasonable expectations of the parties regarding
            retirement during the marriage or civil union and at the
            time of the divorce or dissolution;

            (f) The ability of the obligor to maintain support
            payments following retirement, including whether the
            obligor will continue to be employed part-time or work
            reduced hours;

            (g) The obligee's level of financial independence and
            the financial impact of the obligor's retirement upon the
            obligee; and

                                                                         A-0472-17T1
                                        7
            (h) Any other relevant factors affecting the parties'
            respective financial positions.

            [N.J.S.A. 2A:34-23(j)(3).]

      The motion court made findings as to each factor, and concluded

defendant's alimony obligation under the PSA continued during the one-year

period he received severance pay from Global Essence. Thus, the court ordered

that defendant continue to pay alimony during 2017.

      Based on its analysis of the N.J.S.A. 2A:34-23(j)(3) factors, the court

further determined the undisputed facts presented in the parties' original and

supplemental certifications, and the "limited testimony" of defendant presented

during the oral argument, established defendant "met his burden of proof that

alimony should terminate as he ha[d] reached the retirement age of" sixty-six.

The court did not consider defendant's receipt of the $87,000 per year defendant

was to receive from Global Essence because, as part of the equitable distribution

of property under the PSA, plaintiff had already been paid $270,000 for her

share of defendant's interest in Global Essence.       The court further noted

defendant paid plaintiff over $600,000 in alimony during the seven years

following entry of the judgment of divorce, but plaintiff failed to present any

evidence explaining "why she was unable to save any amount over the years or

that she was incapable of finding any work." The court explained that defendant

                                                                         A-0472-17T1
                                         8
retired at full retirement age, there is no evidence he will continue any

employment, his income following his receipt of the one year of severance is

limited to Social Security benefits and he does not have the financial ability to

continue to pay alimony.      Thus, the court terminated defendant's alimony

obligation.

      The court also denied plaintiff's request for enforcement of the PSA

provision requiring that defendant pay $5000 for plaintiff's attorneys' fees,

finding the claim barred by the doctrine of laches because plaintiff waited seven

years following the 2009 final judgment of divorce to request enforcement of

the obligation. The court also rejected plaintiff's claim for $19,898 plus interest

based on defendant's alleged failure to make full payment of the balloon

payment under the PSA.        The court found the evidence showed plaintiff

"accepted payment related to the balloon payment" and plaintiff failed to present

evidence establishing defendant failed to make full payment of the amount due.

      Plaintiff filed a motion for reconsideration. In a detailed order and written

statement of reasons, the court summarized the standard for reconsideration

under Rule 4:49-2, see Cummings v. Bahr, 295 N.J. Super. 374, 384 (App. Div.

1996), and rejected plaintiff's request that it reconsider its decision to terminate

defendant's alimony obligation without an evidentiary hearing.


                                                                            A-0472-17T1
                                         9
      Plaintiff argued the court applied the incorrect legal standard in assessing

defendant's modification and termination motion.           The court, however,

explained that it properly applied the factors under N.J.S.A. 2A:34-23(j)(3)

because defendant sought modification or termination of an alimony obligation

in a judgment of divorce entered prior to the statute's effective date. See Landers

v. Landers, 444 N.J. Super. 315, 324-25 (App. Div. 2016) (finding N.J.S.A.

2A:34-23(j)(3) governs the analysis of motions for modification or termination

of alimony based on a retirement where the alimony order is established prior to

the effective date of the statute, September 10, 2014). The court also did not

reconsider its decision to sua sponte issue the termination order without an

evidentiary hearing because the record presented when it decided the motion

was devoid of evidence establishing a dispute as to any material facts.

      The court also found no basis to reconsider its denial of plaintiff's request

for an award of the $5000 counsel fee provided for in the PSA. The court

reiterated that plaintiff waited seven years to assert the claim and defendant

certified that he had fully paid the fee but had not maintained records concerning

the payment. The court explained that it had determined the claim was barred

by the doctrine of laches because plaintiff waited too long to assert the claim,

"provide[d] no specific reason for her delay," and it would be inequitable to


                                                                           A-0472-17T1
                                       10
compel defendant to make the payment where his ability to prove he previously

made the payment is compromised by plaintiff's delay.

      The court similarly declined to reconsider its decision regarding plaintiff's

entitlement to the alleged amount due for the balloon payment. The court

explained that the record showed plaintiff "accepted payment related to the

balloon payment" and "failed to articulate exactly what she claimed." Thus, the

court found no basis to reconsider its determination that plaintiff failed to

present evidence showing defendant did not satisfy his balloon payment

obligation.

      The court entered an August 17, 2017 order denying plaintiff's

reconsideration motion. This appeal followed.

      Plaintiff presents the following arguments for our consideration:

              POINT I

              THE LANGUAGE OF THE PARTIES' PROPERTY
              SETTLEMENT AGREEMENT CONTEMPLATES
              THAT ALIMONY WAS TO TERMINATE ONLY IN
              THE EVENT OF DEATH, REMARRIAGE OF THE
              WIFE, OR THE WIFE ENTERING INTO A CIVIL
              UNION OR DOMESTIC PARTNERSHIP

              POINT II

              THE TRIAL COURT ERRED IN FINDING A
              CHANGE IN CIRCUMSTANCES AS TO THE


                                                                           A-0472-17T1
                                       11
            DEFENDANT/RESPONDENT'S POST-JUDGMENT
            APPLICATION

            POINT III

            THE TRIAL COURT ERRED IN ITS APPLICATION
            OF THE AMENDED ALIMONY STATUTE
            DELINEATED UNDER N.J.S.A. 2A:34-23

            POINT IV

            THE TRIAL COURT ERRED IN FAILING TO
            CONDUCT A PLENARY HEARING AS TO THE
            CONSTRUCTION OF THE PARTIES' PROPERTY
            SETTLEMENT       AND      AS       TO
            DEFENDANT/RESPONDENT'S ALIMONY AND
            SUPPORT OBLIGATIONS

            POINT V

            THE TRIAL COURT MISAPPLIED THE DOCTRINE
            OF LACHES TO OBLIGATIONS SET FORTH IN
            THE PARTIES' PSA

                                      II.

      We first observe that plaintiff appeals only the court's August 17, 2017

order denying her reconsideration motion. Her notice of appeal lists only that

order, and makes no reference to the court's initial April 29, 2016 order or its

April 13, 2017 order granting defendant's motion to terminate his alimony

obligation and denying plaintiff's motion to compel payment of the claimed

$5000 counsel fee and the alleged $19,898 balance on the balloon payment.


                                                                        A-0472-17T1
                                      12
      "[I]t is clear that it is only the judgments or orders or parts thereof

designated in the notice of appeal which are subject to the appeal process and

review." Fusco v. Bd. of Educ. of Newark, 349 N.J. Super. 455, 461-62 (App.

Div. 2002) (quoting Pressler & Verniero, Current N.J. Court Rules, cmt. 6 on R.

2:5-1(f)(3)(I) (2002)). However, "[w]e are mindful of the fact that in some cases

a motion for reconsideration may implicate the substantive issues in the case, "

and "an appeal solely from . . . the denial of reconsideration may be sufficient

for an appellate review of the merits of the case." Id. at 461. Here, to the extent

plaintiff's motion for reconsideration was based on the argument that the court's

rulings were based upon a palpably incorrect or irrational basis, see D'Atria v.

D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990), the substantive issues

presented to the court on the parties' original motions and plaintiff's motion for

reconsideration are sufficiently the same to warrant our review of the merits of

both, Fusco, 349 N.J. Super. at 462.

      Our scope of review of Family Part orders is limited, as we accord

deference to the family courts due to their "special jurisdiction and expertise" in

family law matters. Cesare v. Cesare, 154 N.J. 394, 413 (1998). Therefore, the

judge's findings are binding so long as its determinations are "supported by

adequate, substantial, credible evidence." Id. at 412. A "[motion] judge's legal


                                                                           A-0472-17T1
                                       13
conclusions, and the application of those conclusions to the facts, are subject to

our plenary review." Spangenberg v. Kolakowski, 442 N.J. Super. 529, 535

(App. Div. 2015) (quoting Reese v. Weis, 430 N.J. Super. 552, 568 (App. Div.

2013)).

      Plaintiff first argues the motion court erred as a matter of law by

terminating defendant's alimony because the PSA provided for "permanent

alimony" and allowed for termination of alimony only upon either party's death

or plaintiff's remarriage or entry into a domestic partnership or civil union.

Plaintiff contends the PSA therefore prohibited the termination of alimony based

on defendant's retirement. Plaintiff did not make the argument prior to the

court's April 13, 2017 order terminating defendant's alimony obligation.

Instead, she first asserted the argument on her motion for reconsideration.

      Our standard of review on a motion for reconsideration is deferential.

"Motions for reconsideration are governed by Rule 4:49-2, which provides that

the decision to grant or deny a motion for reconsideration rests within the sound

discretion of the trial court."    Pitney Bowes Bank, Inc. v. ABC Caging

Fulfillment, 440 N.J. Super. 378, 382 (App. Div. 2015).

      Reconsideration "is not appropriate merely because a litigant is

dissatisfied with a decision of the court or wishes to reargue a motion." Palombi


                                                                          A-0472-17T1
                                       14
v. Palombi, 414 N.J. Super. 274, 288 (App. Div. 2010).          "[A] motion for

reconsideration provides the court, and not the litigant, with an opportunity to

take a second bite at the apple to correct errors inherent in a prior ruling. "

Medina v. Pitta, 442 N.J. Super. 1, 18 (App. Div. 2015). It "does not provide

the litigant with an opportunity to raise new legal issues that were not presented

to the court in the underlying motion." Ibid. Thus, here, the court did not abuse

its discretion by rejecting plaintiff's argument, raised for the first time on her

reconsideration motion, that the PSA barred defendant's application for

modification or termination of his alimony obligation.

      Moreover, plaintiff's claim that the PSA barred defendant's modification

or termination motion is without merit. It is well-established that modification

or termination of an alimony obligation is permitted upon a showing of changed

circumstances which render the agreed upon terms no longer "fair and

equitable." Lepis, 83 N.J. at 148; see also N.J.S.A. 2A:34-23 (providing that

alimony orders "may be revised and altered by the court from time to time as

circumstances may require"). In addition, the PSA does not include an "anti-

Lepis provision" barring modification or termination of defendant's alimony

obligations as otherwise allowed by law upon a showing of changed

circumstances. See, e.g., Morris v. Morris, 263 N.J. Super. 237, 240-43 (App.


                                                                          A-0472-17T1
                                       15
Div. 1993) (enforcing an "anti-Lepis provision"3 which expressly barred

application of the Lepis standard to requests for modifications of alimony

obligation). Where, as here, the PSA does not include an anti-Lepis provision,

we discern no basis to bar defendant's entitlement to a modification of his

alimony obligation upon his showing that due to the termination of his

employment and retirement at full retirement age, there were changed

circumstances rendering his alimony obligation neither fair nor equitable.

      Plaintiff next argues the court erred by failing to hold a plenary hearing

before ordering the termination of defendant's alimony obligation. We are not

persuaded.

      "A hearing is not required or warranted in every contested proceeding for

the modification of a judgment or order relating to alimony."       Murphy v.

Murphy, 313 N.J. Super. 575, 580 (App. Div. 1998); see also Lepis, 83 N.J. at

159 (holding "a party must clearly demonstrate the existence of a genuine issue

as to a material fact before a hearing is necessary," and explaining that

"[w]ithout such a standard, courts would be obligated to hold hearings on every


3
  In Morris, the parties' property settlement agreement included the following
language, which we characterized as an "anti-Lepis provision: The parties
hereby waive their rights for modification based upon changed circumstances as
set forth in the case of Lepis v. Lepis, 83 N.J. 139 (1980)." Morris, 263 N.J.
Super. at 240.
                                                                        A-0472-17T1
                                      16
modification application"). A plenary hearing should be ordered "only where

the affidavits show that there is a genuine issue as to a material fact, and that the

trial judge determines that a plenary hearing would be helpful." Murphy, 313

N.J. Super. at 580 (quoting Shaw v. Shaw, 138 N.J. Super. 436, 440 (App. Div.

1976)). A material factual dispute is one that "bear[s] directly on the legal

conclusions required to be made and [such] disputes can only be resolved

through a plenary hearing." Spangenberg, 442 N.J. Super. at 540-41.

      The court has the power "to hear and decide motions . . . exclusively upon

affidavits." Shaw, 138 N.J. Super. at 440. However, "[i]t is only where the

affidavits show that there is a genuine issue as to a material fact, and that the

trial judge determines that a plenary hearing would be helpful in deciding such

factual issues, that a plenary hearing is required." Ibid. "[W]here the need for

a plenary hearing is not so obvious, the threshold issue is whether the movant

has made a prima facie showing that a plenary hearing is necessary." Hand v.

Hand, 391 N.J. Super. 102, 106 (App. Div. 2007). We review a court's decision

whether a plenary hearing is required for an abuse of discretion. Costa v. Costa,

440 N.J. Super. 1, 4 (App. Div. 2015).

      We discern no abuse of discretion in the court's decision to sua sponte

decide defendant's motion for modification or termination of his alimony


                                                                             A-0472-17T1
                                        17
obligation without a plenary hearing.       Based on the court's review of the

supplemental certifications of the parties following the mediation and

defendant's settlement of the litigation against Global Essence, it concluded

there were no disputed facts relevant to its resolution of defendant's motion.

Plaintiff argues there are disputed fact issues that require a plenary hearing but

does not identify any competent evidence demonstrating an extant dispute as to

a material fact. The arguments of counsel in a brief are insufficient to establish

fact issues requiring a plenary hearing, see, e.g., Celino v. Gen. Accident Ins.,

211 N.J. Super. 538, 544 (App. Div. 1986) ("The function of the brief is a written

presentation of legal argument. Facts intended to be relied on which do not

already appear of record and which are not judicially noticeable are required to

be submitted to the court by way of affidavit or testimony."), and the evidence

before the court did not reveal any issues of fact essential to the court 's

disposition of defendant's motion. Thus, plaintiff failed to demonstrate that a

plenary hearing was necessary. See Hand, 391 N.J. Super. at 106 ("[W]here the

need for a plenary hearing is not . . . obvious, the threshold issue is whether the

movant has made a prima facie showing that a plenary hearing is necessary.").

      We also find no merit in plaintiff's claim that the court applied the

incorrect legal standard in determining whether defendant's alimony obligation


                                                                           A-0472-17T1
                                       18
should have been modified or terminated due to his retirement. Contrary to

plaintiff's assertions, the court properly analyzed defendant's motion under

N.J.S.A. 2A:34-23(j)(3). The statute applies where "a retirement application is

filed in cases in which there is an existing final alimony order or enforceable

written agreement established prior to the effective date of [September 10,

2014]." N.J.S.A. 2A:34-23(j)(3). Those circumstances are present here: the

parties' judgment of divorce, which incorporated the PSA, was entered in

November 2009. See Landers, 444 N.J. Super. at 323-24 (holding N.J.S.A.

2A:34-23(j)(3) applies when an alimony obligor retires and moves for

modification or termination of the alimony obligation established prior to

September 2014).

      In addition, the court carefully applied N.J.S.A. 2A:34-23(j)(3)'s eight

factors, and its findings appear well supported by the record. 4 Contrary to



4
  Plaintiff did not include her case information statement in the record on appeal.
"A party on appeal is obliged to provide the court with 'such other parts of the
record . . . as are essential to the proper considerations of the issues.'" Soc'y Hill
Condo. Ass'n, Inc. v. Soc'y Hill Assocs., 347 N.J. Super. 163, 177 (App. Div.
2002) (quoting R. 2:6-1(a)(1)(H)), and this court is not "obliged to attempt
review of an issue when the relevant portions of the record are not included, "
Cmty. Hosp. Grp., Inc. v. Blume Goldfaden Berkowitz Donnelly Fried & Forte,
PC, 381 N.J. Super. 119, 127 (App. Div. 2005). Our analysis of plaintiff 's
arguments, at least in part, is therefore necessarily confined to our review of the
court's findings under N.J.S.A. 2A:34-23(j)(3).
                                                                              A-0472-17T1
                                        19
plaintiff's contention, it was not error for the court to focus on the amount of

alimony plaintiff received prior to defendant's motion. The statute requires

consideration of "the ability of the obligee to have saved adequately for

retirement," N.J.S.A. 2A:34-23(j)(3), as well as "[t]he obligee's level of

financial independence and the financial impact of the obligor's retirement upon

the obligee," N.J.S.A. 2A:34-23(j)(3)(g). The court conducted the requisite

analysis here.

      The court also correctly declined to consider defendant's anticipated

receipt of payments from Global Essence for his interest in the companies in

assessing his ability to pay alimony following his retirement. N.J.S.A. 2A:34-

23(j)(4) provides that "assets distributed between the parties at the time of the

entry of a final order of divorce or dissolution of a civil union shall not be

considered by the court for purposes of determining the obligor's ability to pay

alimony following retirement." As part of the equitable distribution of the

property in the judgment of divorce, plaintiff had been paid for her share of

defendant's interest in Global Essence, and therefore the court was precluded

from considering defendant's payment for his interest in Global Essence in its

determination of defendant's ability to pay following his retirement. Ibid.




                                                                         A-0472-17T1
                                      20
      We also find no error in the motion court's application of laches to deny

plaintiff's claim to $5000 in counsel fees. Laches is an equitable principle that

bars litigants from asserting claims where their delay in so doing causes the

answering party to be prejudiced by said delay. See Gladden v. Pub. Emp. Ret.

Sys. Tr. Bd., 171 N.J. Super. 363, 370-71 (App. Div. 1979). Laches "involves

more than mere delay, mere lapse of time. There must be delay for a length of

time which, unexplained and unexcused, is unreasonable under the

circumstances and has been prejudicial to the other party." Nw. Covenant Med.

Ctr. v. Fishman, 167 N.J. 123, 140 (2001) (quoting W. Jersey Title & Guar. Co.

v. Indus. Tr. Co., 27 N.J. 144, 153 (1958)); see also Lavin v. Bd. of Educ. of

Hackensack, 90 N.J. 145, 152-53 (1982) (discussing the factors courts must

consider when determining if laches applies).

      Plaintiff failed to assert her claim for the $5000 counsel fee for seven

years, and defendant certified he paid plaintiff the $5000 but no longer had the

documentation confirming the payment. Plaintiff offered no explanation for her

delay in asserting the claim and the record otherwise supports the court's finding

that defendant was prejudiced by the delay. See Hoff v. Hoff, 157 N.J. Super.

503, 509 (App. Div. 1978) (holding laches did not apply where movant failed to




                                                                          A-0472-17T1
                                       21
show prejudice).     We therefore discern no basis to reverse the court's

determination.

      We also find no error in the court's rejection of plaintiff's claim for

enforcement of defendant's obligation to make the balloon payment. The record

before the court supports its finding that plaintiff accepted a final balloon

payment from defendant, plaintiff did not present evidence disputing that fact,

and plaintiff did not present competent evidence showing she was entitled to

additional sums for the balloon payment.         The court's determination is

substantially supported by the record evidence, and we therefore discern no basis

to disturb it. Gnall v. Gnall, 222 N.J. 414, 428 (2015).

      Affirm.




                                                                         A-0472-17T1
                                      22